Citation Nr: 0334338	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  95-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for ankylosing spondylitis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 30 percent for 
ankylosing spondylitis of the cervical spine from September 
11, 2001.

3.  Entitlement to an evaluation in excess of 20 percent for 
ankylosing spondylitis of the cervical spine from September 
1, 1993 to September 10, 2001.

4.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of right acromioclavicular separation.

5.  Entitlement to an initial evaluation of the left knee in 
excess of 20 percent for instability and in excess of 10 
percent for traumatic arthritis.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of hepatitis, hiatal hernia, and 
gastroesophageal reflux with history of gallstone.

7.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

8.  Entitlement to service connection for residuals of double 
pneumonia.

9.  Entitlement to service connection for pes planus.

10.  Entitlement to service connection for bone spurs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1993.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Indianapolis, Indiana.  The Board of Veterans' Appeals 
(Board) notes that the veteran's notice of disagreement with 
regard to his service-connected cervical spine disorder was 
filed in May 2000.  Thus, the appeal as regards the cervical 
spine disorder is from the original grant of service 
connection, as are the appeals regarding the other service-
connected disorders.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Further, the Board finds that the appeals regarding 
the claims for pes planus and bone spurs have been perfected.  
The veteran's statements during his December 2002 RO hearing 
are construed by the Board as his notice of disagreement with 
those issues.  See December 2002 hearing transcript at 6; 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that 
statement by appellant's representative at RO hearing when 
later reduced to writing functioned as, and met statutory 
definition of, NOD because it triggered issuance of a 
Supplemental Statement of the Case (SSOC) and led to 
appellate review by BVA).  Thereafter, an SSOC was issued in 
January 2003, and the Board construes the representative's 
written statement, dated March 21, 2003, to be the 
substantive appeal as to those issues.


REMAND

In November 2003, the veteran's representative submitted a 
written statement requesting that the Board remand this case 
to the RO for two reasons:  (1) for the RO to consider 
additional evidence which had been added to the claims 
folders since the most recent SSOC; and (2) for the RO to 
schedule VA examinations as it had been three years since the 
veteran's service-connected disorders had been evaluated by 
VA.  For these reasons, as well as others, the Board will 
remand this case.

In May 2003, less than 90 days after the case was transferred 
to the Board, the veteran provided additional evidence which 
had not previously been associated with the claims folders, 
namely, records of recent VA treatment at the Indianapolis 
VAMC, a newspaper article, information from the worldwide 
web, and his written statements.  These documents pertain to 
all the issues on appeal.  Accordingly, this case must be 
remanded for the RO to review this additional evidence in the 
first instance.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver). 

The most recent VA examinations which addressed the veteran's 
service-connected disabilities are dated in 1997.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that the duty to assist includes a thorough and 
contemporaneous medical examination.  See Hicks v. Brown, 8 
Vet. App. 417, 421 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); 38 C.F.R. § 4.2.  Accordingly, new 
examinations for the service-connected disabilities should be 
scheduled.

In addition, a review of the file reveals references to 
pertinent evidence which has not been associated with the 
claims folders.  In his testimony during his October 1999 
hearing, the veteran stated that he receives semi-annual 
physicals from the health nurse at the plant where he works 
and also that he seeks treatment from the plant nurse when he 
feels pain or feels weak as a result of his service-connected 
disabilities.  See October 1999 hearing transcript at 2.  
Also, he testified that he receives vocational rehabilitation 
counseling from the VA.  Id. at 10.  These records should be 
associated with the claims folders.

The RO should also attempt to develop recent treatment 
records from the VA medical facilities in Marion and 
Indianapolis, Indiana, where the record indicates the veteran 
receives ongoing treatment for his service-connected 
disabilities.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are considered to be constructively 
included within the record and must be acquired if material 
to an issue on appeal).

Finally, the veteran must be advised of several recent 
changes in the law before this case is adjudicated by the 
Board.  First, effective September 26, 2003, VA revised the 
criteria for evaluating disabilities of the spine.  See 68 
Fed. Reg. 51,454 et seq. (Aug. 26, 2003) ( to be codified at 
38 C.F.R. § 4.71a).  Second, effective July 1, 2001, VA 
revised the criteria for evaluating disabilities of the 
digestive system.  See 66 Fed. Reg. 29, 486 et seq. (May 31, 
2001) (codified at 38 C.F.R. § 4.114).  The veteran's 
service-connected residuals of hepatitis, hiatal hernia, and 
gastroesophageal reflux with history of gallstone are 
currently rated under Diagnostic Code 7345.  That Diagnostic 
Code changed substantially in July 2001; however, the record 
does not show that the veteran was advised of this change in 
the law.  The most recent SSOC, dated in January 2003, 
reflects the criteria used in Diagnostic Code 7345 prior to 
July 2001.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, absent Congressional intent to the 
contrary.  Prior to the effective date of the new 
regulations, the appellant's claim may only be evaluated 
according to the older version of the rating code.  VAOGCPREC 
3-2000 (65 Fed. Reg. 34,532 (May 30, 2000)).  

Third, during the pendency of this appeal there has been a 
recent significant change in the law regarding VA's duties to 
notify and assist claimants.  On November 9, 2000, the 
Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), was 
enacted.  This law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

As to the new notice requirements, in Quartuccio v. Principi 
the CAVC specifically held that new section 5103(a) and new 
38 C.F.R. § 3.159(b) require VA to inform the claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide; the Court held implicitly that BVA failure to 
enforce compliance with that requirement is remandable error.  
Quartuccio, 16 Vet. App. 183, 187 (2002).  The Court also has 
held that the Board's failure to address adequately in its 
decision the notice provisions in new section 5103(a) is a 
ground for remand under 38 U.S.C.A. § 7104(a) and (d)(1).  
Charles v. Principi, 16 Vet. App. 370, 374 (2002). 
  
A review of the record reveals that an April 12, 2001, letter 
from the RO attempted to advise the veteran of the enactment 
of the VCAA.  However, the body of that letter refers to 
issues not currently on appeal, and the RO indicated a 
preference for a response from the veteran within 60 days.  
Therefore, it appears that the April 2001 letter is 
insufficient to satisfy the requirements of the new duty to 
notify.

In this regard, the Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following: 

1.  The RO should obtain all pertinent 
records of inpatient or outpatient 
treatment provided to the veteran at the 
VA Medical Center (MC) in Marion, 
Indiana, since December 2002 and at the 
VAMC in Indianapolis, Indiana, since 
April 2003.  

2.  The RO should request the veteran's 
authorization to release records of 
treatment referred to in his October 1999 
hearing, namely semi-annual physicals 
from the health nurse at the plant where 
he works/worked and also records of 
periodic medical treatment from the plant 
nurse.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folders. 

3.  The RO should obtain the veteran's 
CER folder and associate it with the 
claims folders.

4.  Thereafter, the RO The RO should 
schedule the veteran for VA examinations 
to determine the nature and severity of 
his service-connected disorders, namely, 
ankylosing spondylitis of the lumbar 
spine, ankylosing spondylitis of the 
cervical spine, residuals of right 
acromioclavicular separation, instability 
and traumatic arthritis of the left knee, 
hypertension, and residuals of hepatitis, 
hiatal hernia, and gastroesophageal 
reflux with history of gallstone.  Any 
indicated diagnostic tests and studies 
should be accomplished, and X-rays of the 
lumbar spine, cervical spine, right 
clavicle, and left knee should be 
considered.  All pertinent symptomatology 
and findings should be reported in 
detail, including range of motion (ROM) 
and stability testing.  The report should 
list all subjective complaints and 
objective findings in detail, including 
the ROM of the lumbar spine, cervical 
spine, right shoulder, and left knee 
degrees.  The examiner should address the 
extent of functional impairment 
attributable to any reported pain or 
instability.  In this regard, the 
examiner should specifically indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment of the lumbar spine, cervical 
spine, right clavicle or left knee caused 
by any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; (4) 
incoordination.  The examiner should 
describe whether any existing pain 
significantly limits functional mobility 
of these joints during flare-ups or when 
repeatedly used.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(functional loss may be due to pain, 
supported by adequate pathology.)  The 
factors upon which the opinions are based 
must be set forth in detail.  The report 
of the examination, including the reports 
of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.  The 
veteran's claims folder must be made 
available to the examiner(s).

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Charles v. Principi, 16 
Vet. App. 370 (2002), Quartuccio v. 
Principi, 16 Vet. App 183 (2002), and the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

6.  The RO should then readjudicate each 
of the issues noted on the title page.  
Such adjudications should be undertaken 
on the basis of all the evidence on file 
and all governing legal authority, 
including the VCAA and the new 
regulations pertaining to the spine and 
digestive system.  If any benefit sought 
on appeal continues to be denied, the 
veteran should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




